Dismiss Writ and Opinion Filed July 11, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00884-CV

                          IN RE REGINALD CONNALLY, Relator

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. W95-45897I(A)

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus naming the district clerk as

respondent. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over the district clerk. See TEX. GOV=T

CODE ANN. ' 22.221 (West 2010).       Accordingly, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
130884F.P05                                      JUSTICE